Citation Nr: 1115113	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran was beleaguered from December 1941 to May 1942, was in missing status in May 1942, and was a prisoner of war (POW) from May 1942 to January 1943.  He was also in missing status from January 1943 to February 1943, from February 1943 to July 1943, from July 1943 to August 1943, and in August 1943.  The Veteran had service with the Regular Philippine Army from March 1945 to June 1946 as well.  The appellant seeks benefits as his surviving daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 RO decision that, in pertinent part, determined that the appellant had no legal entitlement to VA death benefits.  In April 2010, the appellant testified at a Travel Board hearing at the RO.  


FINDING OF FACT

The appellant was born in 1955 and did not become permanently incapable of self-support before reaching the age of 18 years.  


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1542 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.57, 3.203 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.  

Analysis

Dependency and indemnity compensation and death pension benefits may be paid to the surviving child of a Veteran under certain circumstances.  

VA shall pay pension for non-service-connected disability or death to the surviving child of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of this title, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service- connected disability.  38 U.S.C.A. § 1542.  

For VA purposes, a "child of the veteran" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57(a).  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the conditions under which the VA may extend veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.203(a) (requiring service department documentation of service where available), § 3.203(c) (requiring service department verification of service where documentation is not available).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

The appellant essentially claims that the Veteran had POW and USAFFE service and that, therefore, the appellant is entitled to VA benefits.  The appellant contends that she is entitled to such benefits as a surviving child (i.e., helpless child) of the Veteran.  The appellant specifically alleges that her mother had a claim pending for VA death benefits and that she, as her father's daughter, should be entitled to any benefits that her father was entitled to receive from VA as his beneficiary.  The appellant reports that she is living in poverty due to all the expenses to support her family.  She also indicates that her younger son has medical problems due to growing up in poverty.  The appellant further reports that the Veteran suffered from disorders including malaria, chronic dysentery, malnutrition, irritable bowel syndrome, pneumonia, a urinary tract infection, anemia, and pulmonary tuberculosis, all as a result of being a POW.  

The Veteran was beleaguered from December 1941 to May 1942, was in missing status in May 1942, and was a prisoner of war (POW) from May 1942 to January 1943.  He was also in missing status from January 1943 to February 1943, from February 1943 to July 1943, from July 1943 to August 1943, and in August 1943.  The Veteran had service with the Regular Philippine Army from March 1945 to June 1946 as well.  The appellant seeks benefits as his surviving daughter.  

The appellant's birth certificate indicates that she was born in November 1955.  

The Veteran died in December 1977.  The death certificate lists the disease or condition leading to death as pneumonia, right lung base.  Secondary anemia and a urinary tract infection were listed as other significant conditions contributing to death, but not related to the disease or condition causing death.  

The appellant filed an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Child in March 2009.  

The Board notes that the Appellant was born in November 1955 and that she is presently 55 years old.  The Board observes that there is no evidence of record which indicates that the appellant became permanently incapable of self-support prior to becoming 18 years of age.  The Board observes, therefore, that the appellant is not entitled to VA death benefits.  See 38 C.F.R. § 3.57(a).  

The Board also notes that there is no indication in the record that the appellant's mother had a claim pending for VA death benefits.  A July 2007 RO decision determined that new and material evidence had not been received to reopen a claim (by the appellant's mother and the Veteran's wife) for entitlement to service connection for the cause of the Veteran's death.  

The Board understands the appellant's allegations that she living in poverty and that she should be entitled to any benefits that her father was entitled to receive from VA.  The Board observes, however, that the issue is whether the appellant became permanently incapable of self-support prior to becoming 18 years of age, and there is simply no evidence of record supporting any such finding.  

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter, and the Board does not doubt the sincerity of the appellant's contentions.  That being said, this is a case where the law is dispositive.  As the appellant has presented no basis for qualifying as a surviving child of the Veteran for VA purposes, legal entitlement for VA death benefits is precluded.  Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Legal entitlement to VA death benefits is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


